Citation Nr: 0615288	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-14 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a loss of the sense 
of taste.

2.  Entitlement to service connection for a loss of the sense 
of smell. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1954 to 
November 1957.

The matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.   


FINDINGS OF FACT

1. The competent evidence of record does not show the veteran 
has any disability due to a loss of the sense of taste. 

2. The preponderance of the competent evidence is against 
finding that a loss of the sense of smell is related to the 
veteran's military service.


CONCLUSIONS OF LAW

1. A loss of the sense of taste was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2005).

2. A loss of the sense of smell was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 (West 2002 and Supp. 2005), VA first 
has a duty to provide an appropriate claim form, instructions 
for completing it, and notice of information necessary to 
complete the claim if it is incomplete.  Second, under 38 
U.S.C.A. § 5103(a), VA has a duty to notify the claimant of 
the information and evidence needed to substantiate and 
complete a claim, i.e., evidence of veteran status; existence 
of a current disability; evidence of a nexus between service 
and the disability; the degree of disability, and the 
effective date of any disability benefits.  The veteran must 
also be notified to submit all evidence in his possession, 
what specific evidence he is to provide, and what evidence VA 
will attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May and July 2002 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  The claims 
were readjudicated in the March 2004 statement of the case.  
The failure to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal is harmless because the 
preponderance of the evidence is against the appellant's 
claims for service connection, and any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.   Simply put, there is no evidence of any 
VA error in notifying the appellant that reasonably affects 
the fairness of this adjudication.  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  All identified 
postservice medical records have been obtained and associated 
with the record, and there is no pertinent evidence which is 
not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the prosecution 
of his claims. 

The service medical records are not available, and attempts 
to reconstruct them have been unsuccessful.  

Where, as here, the service medical records are presumed 
destroyed, the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The cases, however, do not establish a 
heightened "benefit of the doubt," but rather only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed.  The case law 
does not lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46, 51 (1996).  

The Board recognizes that the veteran was not provided a VA 
examination.  In this regard, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) reviewed 
the relevant subsection of the regulation, 38 C.F.R. 
§ 3.159(c)(4)(i)(A)-(C), in Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  The Federal Circuit noted that the 
regulation, unlike the statute, contained a requirement that 
the claimant establish that he suffered an event, injury, or 
disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical 
opinion.  The Federal Circuit found that the regulation 
properly filled a gap left in the statute.  The Federal 
Circuit referenced a preceding section of the statute, 
38 U.S.C.A. § 5103A(a)(2), which indicates that VA is not 
required to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Federal Circuit found that, if 
the evidence of record does not establish that the veteran 
suffered an event, injury, or disease in service, no 
reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service 
connection."  Paralyzed Veterans of America, et. al., 345 
F.3d at 1356.  

In the instant appeal the veteran contends that his loss of 
smell was incurred as a result of his military service.  As 
will be more fully explained below, the appellant has never 
been diagnosed with a loss of the sense of taste, and there 
is no evidence of a loss of the sense of smell for 
approximately 16 years following his separation from 
service.  For these reasons the Board finds that a medical 
opinion is not necessary to decide the claims, in that any 
such opinion could not establish the existence of the claimed 
inservice injury.  Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (the Board is not required to accept a medical opinion 
that is based on the veteran's recitation of medical 
history); ); Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 
230 F.3d 1330 (Fed. Cir. 2000) (Service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service.)

Hence, the Board finds that VA has fulfilled its duties under 
the VCAA.

The Claims

The veteran argues that he lost his senses of taste and smell 
due to injuries sustained while in military service.  It is 
requested that the veteran be afforded the benefit of the 
doubt.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  If a condition noted 
during service was not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is mindful that it cannot make its 
own independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999). 

As to entitlement to service connection for a loss of the 
sense of taste, the Board notes that the record does not 
contain a diagnosis of a loss of the sense of taste.  Thus, 
because none of the medical evidence of record includes a 
current diagnosis of a loss of the sense of taste, service 
connection is denied.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. § 3.303.

As to entitlement to service connection for a loss of the 
sense of smell, the record shows treatment for that condition 
since 1973 as well as a first diagnosis in 1978.  The record, 
however, does not include a medical nexus opinion 
establishing a link between a loss of the sense of smell and 
an inservice injury or disability.  Moreover, since there is 
a 16 year time period between the veteran's November 1957 
separation from military service and his first being treated 
for a loss of the sense of smell in 1973, the Board finds no 
continuity of symptomatology.  38 C.F.R. § 3.303.   Given 
this evidentiary picture, the preponderance of the evidence 
is against finding that the appellant's loss of smell is 
related to his military service, and service connection must 
be denied.

In reaching these decisions the Board considered the 
statements offered by Doctors Fusia, Schaitkin and Landerman 
to the effect that the appellant told them that he has had 
difficulty with a loss of the sense of smell since service.  
None of these doctors, however, ever opined that it was at 
least as likely as not that either disorder began or was 
aggravated during the veteran's active duty service.  Indeed, 
at best, they simply repeat what the appellant provided as a 
medical history.  As such, these statements provide no basis 
upon which to award service connection.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.)  

Further, the Board did not overlook the statements offered by 
the veteran and his friends and relatives.  While lay 
witnesses are competent to describe experiences and symptoms 
that result therefrom, because laypersons are not trained in 
the field of medicine, they are not competent to provide 
medical opinion evidence as to the etiology of any current 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, these statements are not probative.

Finally, the Board considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against 
either of the veteran's claims, however, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claims must be denied.


ORDER

Entitlement to service connection for a loss of the sense of 
taste is denied.

Entitlement to service connection for a loss of the sense of 
smell is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


